DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-8 are pending in the instant application. 

Priority
This application claims priority to foreign application INDIA 202021012313 filed on March 21, 2020. 
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country. 
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on March 21, 2020. It is noted, however, that applicant has not filed a certified copy of the INDIA 202021012313 application as required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: incorrect publication reference number in paragraph [0005]. The publication US20140130225A listed in the specification relates to a “Safety vest assembly including a high reliability communication system and a thermoelectric transducer assembly”. It appears that the description of the reference provided in the specification corresponds to the publication US20030165487A1 relating to “Amylase feed supplements for improved ruminant nutrition.” 
Appropriate correction is required.
Claim Objections
Claim 6 is objected to because of the following informalities:  reversal of the words “is” and “added” in the claim wording and missing plural from “effect”.  The following claim amendment is suggested: 
“The composition as claimed in claim 1, wherein said bacterium, yeast and dextrin added is 90kg, 750kg, and 8160 kg respectively for making 9.0 tons of feed supplement, wherein substances in said composition are organic in nature to minimize side effects from said composition.” 
Claim 7 is objected to because of the following informalities:  misplaced indication of the percent increase in milk productivity. The following claim amendment is suggested: 
“The composition as claimed in claim 1, wherein milk productivity increases by 18% by feeding said composition with said fodder.” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said ruminant" in line 3 and line 5. There is insufficient antecedent basis for the limitation of “said ruminant” in the claim, as there is no previous recitation of a ruminant. 
Claim 1 recites the limitation “promotes growth of various other bacteria”. It is unclear what is meant by the phrase “various other bacteria”, as there are numerous species of bacteria whose growth may be promoted that could either be beneficial or harmful to the host organism, making it unclear what bacterial growth is within the metes and bounds of the invention in the instant application. This claim is indefinite due to the lack of clarity as to what species of other bacteria are claimed. 
Claim 1 recites the limitation “yeast fused in said composition”. It is unclear what the yeast is fused to in the composition, as there is no indication of the yeast being bound or linked to a substrate, making it unclear what would comprise a fused yeast within the metes and bounds of the invention in the instant application. Therefore, this claim is indefinite due to the lack of clarity as to what the yeast is fused to within the composition. 
Claim 2 is rejected by dependency of rejected claim 1. 
Claim 3 recites the limitation “wherein said yeast is preferably Saccharomyces cerevisiae”, which includes the exemplary language “preferably”. It is unclear whether the word “preferably” is intended to indicate that this is the only species of yeast claimed or if this is a single non-limiting example of a yeast with numerous other options, making it unclear where the metes and bounds are of the invention in the instant application. Therefore, this exemplary language renders the claim indefinite. 
Claim 4 recites the limitation “said bacteria that may include ruminal, proteolytic and amylolytic bacteria”, which includes the exemplary language “may”. It is unclear whether the word “may” indicates that this list is non-limiting and there are additional types of bacteria included, or if these are the only three types of bacteria which are included in the limitation, making it unclear where the metes and bounds are of the invention in the instant application. Therefore, this exemplary language renders the claim indefinite.  
Claim 5 recites the limitation “may substitute by hydrolysis of starch”, which includes the exemplary language “may”. It is unclear what this what this limitation is referring to, as there is no indication of what substitution is to be made, and whether dextrin is to be substituted with a molecule resulting from hydrolysis of starch, making it difficult to determine what the metes and bounds are of the invention in the instant application. The lack of indication of what substitution is occurring renders the claim indefinite. It is unclear if the word “may” indicates that this limitation is not a requirement, which makes it unclear where the metes and bounds are of the invention in the instant application. Therefore, this exemplary language renders the claim indefinite. 
Claim 6 recites the limitation “wherein substances in said composition are organic in nature”. It is unclear whether the word “substances” is referring to the three elements previously mentioned (bacterium, yeast, dextrin) or if additional elements are being added to the composition, making it unclear where the metes and bounds are of the invention in the instant application. Therefore, this claim is indefinite due to the lack of clarity of what the limitation “substances” encompasses.  
Claim 6 recites the limitation “to minimize side effect from said composition”. It is unclear what side effects are being claimed. It is unclear whether all side effects are to be minimized whether they are beneficial or harmful; or if there are specific side effects that are specifically minimized after ingesting this composition, making it unclear where the metes and bounds are of the invention in the instant application. Therefore, this claim is indefinite due to the lack of clarity as to the specific side effects that are to be minimized by the limitation.  
Claim 7 recites the limitation “feeding said composition with said fodder”. Claim 7 depends from claim 1. There is insufficient antecedent basis for the limitation of “said fodder”, as there is no previous recitation of fodder in the claim. Claim 1, from which claim 7 depends, 
Claim 8 recites the limitation “different type of ruminant food like seed meal, oil cake, bran powder and alike”, which includes the exemplary language “like”. It is unclear what criteria would be used to determine if a food would qualify as being “like” seed meal, oil cake, or bran powder, making it unclear what the metes and bounds are of the invention in the instant application. Therefore, this claim is indefinite due to lack of clarity of how to determine if a food is “like” the specific foods recited. It is unclear what foods would be considered to be “and alike” as additional items separate from seed meal, oil cake, and bran powder, as this language is non-limiting, and therefore could encompass numerous other food items without any clear boundaries of how to distinguish between similar and dissimilar items. Therefore, this exemplary language renders the claim indefinite. 
Claim 8 recites the limitation of “wherein said composition provides immunity to fight against various diseases that may include but not limited to prussic acid poisoning, bloat, grass tetany, visceral pain and alike”, which includes the exemplary language “may” and “like”. It is unclear what the intended immunity is conferred towards. It is unclear what criteria would be used to determine if immunity has been obtained or not, and whether the criteria for determining immunity would vary depending on the type of immunity that is being sought, making it unclear what the metes and bounds of the invention are in the instant application. Therefore, this claim is indefinite for lack of clarity of what defines immunity and what the immunity is directed towards. It is unclear what the scope of diseases encompassed by the 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. 


Claims 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 4 is a dependent claim from claim 2, which further depends from claim 1. Claim 1 is drawn to an acidity neutralizing compound, comprising bacterium, yeast, and dextrin. Claim 2 is drawn to a composition wherein the bacterium is specifically Bacillus subtilis. Claim 4 attempts to further limit claim 2 by requiring that the composition of claim 1 helps in the proliferation of ruminal, proteolytic and amylolytic bacteria. However, claim 2 already identifies that the bacterium is Bacillus subtilis, which inherently has the property of helping to proliferate ruminal, proteolytic and amylolytic bacteria, as identified by the applicant in the specification (paragraphs 0023, 0024). Thus, by identifying that this 
Claim 5 is a dependent claim from claim 1, and is drawn to the composition of claim 1, wherein said dextrin may substitute by hydrolysis of starch. Although this claim is rejected above under 112(b) for being indefinite, for the purposes of compact prosecution, the broadest reasonable interpretation is that the composition requires dextrin. If this claim is interpreted to mean that the addition of dextrin directly can be substituted by adding starch which is hydrolyzed to yield dextrin, this limitation is simply a product by process limitation indicating the source of dextrin. Thus, by identifying a process of obtaining dextrin, claim 5 does not further narrow the scope of claim 1, and therefore is an improper further limiting claim.     
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (Chinese patent publication CN102524606A, published on July 4, 2012)(English Translation on PTO-892). 
Regarding claims 1-3, Cheng et al. teaches a probiotic feed for young livestock (translation of spec, abstract). Cheng teaches that this feed composition includes bacterium (Bacillus subtilis – claim 2), 
Regarding claim 4, Cheng does not teach whether Bacillus subtilis helps in the proliferation of ruminal, proteolytic and amylolytic bacteria. However, the current specification states that the addition of bacterium promotes the growth of various bacteria like ruminal, proteolytic and amylolytic bacteria (specification, paragraph [0023]) and that the bacterium used in the composition is Bacillus subtilis 
Regarding claim 5, this claim is a product-by-process claim that simply requires dextrin, as addressed above in claim 1. Claim 5 is being interpreted to mean that instead of adding dextrin directly, dextrin can be obtained through the process step of hydrolyzing starch to obtain dextrin as required in the composition. Cheng further teaches that dextrin can be obtained through enzymolysis of corn starch (translation of spec, paragraph [0016]). Although this claim is rejected under 112(b) above for being indefinite, for the purposes of compact prosecution, this claim is being interpreted to state that as an alternative to adding dextrin directly to the composition, dextrin can be obtained in a substitute manner by using a starch that is hydrolyzed to yield dextrin in the composition. 
Regarding claim 7, Cheng does not teach that the composition boosts milk productivity 18%. However, the current specification further states that a practical benefit of yeast results in optimum milk performance (specification, paragraph [0026]). Therefore, it is inherent that the composition of Cheng that includes Saccharomyces cerevisiae would necessarily boost milk production, as the composition of Cheng includes the same three components claimed in claim 7. 
Regarding claim 8, the current specification does not define what it means for ruminant food to be “like seed meal, oil cake, bran powder, and alike”. A broad interpretation of this limitation could read on common feed components including grains such as rice or wheat, and seeds such as corn or soybeans. The current specification states that bran powder could be one of the ruminant food selections, and bran is a component of wheat.  Cheng teaches that the feed includes corn, wheat, rice and soybean meal as part of the feed composition (translation of spec, paragraph [0013]), and that dextrin can be obtained through enzymolysis (translation of spec, paragraph [0016]). The current specification teaches that dextrin is made from various starches such as potato, corn, tapioca, rice, 
Thus, the noted instant claims are anticipated by Cheng et al., and are being rejected as being known in the art before the effective filing date of the instant application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Cheng et al. (Chinese patent publication CN102524606A, published on July 4, 2012)(English Translation on PTO-892) as applied to claims 1-5 and 7-8 above, and further in view of Dieryckxvisschers et al. (European patent Jeong et al. (Korean patent publication KR20030061102 A, published on July 18, 2003)(PTO-892).  
Cheng teaches a feed composition of ingredient A mixed with ingredient B according to a weight ratio of 100: (1-5000) (translation of spec, abstract), where ingredient A includes dextrin and ingredient B includes Bacillus subtilis and Saccharomyces cerevisiae (translation of spec, paragraph [0010]). 
The teachings of Cheng differ from that of claim 6 in that Cheng does not teach the specific composition wherein said bacterium, yeast and dextrin mixed are 90, 750, and 8160kg respectively. 
Based on the specific weights stated in claim 6, the weights of 90, 750, and 8160 kg are equivalent to a weight percent ratio of 1 : 8.3 : 90.7 for bacterium to yeast to dextrin in the final composition of 9.0 tons. 
Cheng teaches an embodiment whereby 750kg of ingredient A is mixed with 250kg of ingredient B to obtain 1000 kg of feed (translation of spec, embodiment 2). Cheng teaches that component A includes the ingredient dextrin, and component B includes the ingredients Bacillus subtilis and Saccharomyces cerevisiae. Based on Cheng’s teachings in Embodiment 2, it is assumed that the 3000kg of corn was converted to 3000kg of corn dextrin, and therefore the dextrin fraction of component A was 3000kg/27180kg. Of the 27180 kg of component A made, only 750kg of component A was used for Embodiment 2, which equates to 82.7 kg of dextrin. Similarly, Cheng mixed 100kg of Bacillus subtilis and 100kg of Saccharomyces cerevisiae together with other ingredients to obtain component B; therefore, component B contained 200kg/2850kg of material after the water removed through the drying step. Of the 2850kg of component B made, only 250 kg of component B is used for Embodiment 2, which would equate to 8.7kg each of Bacillus subtilis and Saccharomyces cerevisiae. These calculated weights fall within the weight percent ratios of 1 : 8.3 : 90 as calculated for the composition of the instantly claimed invention. 

Jeong teaches a composition for reducing somatic cell and preventing or treating mastitis of dairy cattle (title, abstract). Jeong further teaches that the composition can include microorganisms including Saccharomyces cerevisiae or Bacillus subtilis (description, paragraph [0028]) and the amount of the fermented culture is 10 to 60% by weight (description, paragraph [0013]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the weight ratios taught by Cheng based on the overlapping ranges provided in Dieryckxvisschers and Jeong. See MPEP §2144.05 I. The claimed invention indicates a weight composition of  90, 750, and 8160 kg of bacterium, yeast, and dextrin respectively to make 9.0 tons of feed supplement. Based on these weights, the weight ratio of bacterium, yeast, and dextrin is 1 : 8.3 : 90 respectively in the feed supplement. Cheng teaches that the ratio of the dextrin-containing component and the bacteria/yeast containing component ranges from 100:1 to 100:5000 (translation of spec, abstract). This range encompasses the weight ratios taught by the instant specification of 1 : 8:3 : 90 of bacteria, yeast, and dextrin, including the combined weight . 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over by Cheng et al. (Chinese patent publication CN102524606A, published on July 4, 2012)(English Translation on PTO-892) as applied to claims 1-5 and 7-8 above, and further in view of Dieryckxvisschers et al. (European patent publication EP3586647A2, published on January 1, 2020)(PTO-892). 
Cheng teaches that in addition to bacteria, yeast, and dextrin, the feed composition comprises additional elements including corn, wheat, rice, soybeans, and soybean meal (translation of spec, paragraph [0007]). Cheng also teaches that the yeast used is Saccharomyces cerevisiae (translation of spec., paragraph [0024])
Cheng does not specifically teach ruminant food like seed meal, oil cake, bran powder and the like, or that the composition provides immunity. 
However, the current specification teaches that the addition of yeast enhances immune function [specification, paragraph [0026]), and that the specific species of yeast used in Saccharomyces cerevisiae (specification, paragraph 0027]). Thus, Cheng’s composition inherently would necessarily have immunity benefits because it uses the same strain of yeast taught in the current specification. 
Dieryckxvisschers teaches that a food base material of milled grain or a milled grain by-product is particularly suitable, in particular a bran. Dieryckxvisschers further teaches that there was a positive 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feed composition of Cheng with bran powder as taught by Dieryckxvisschers with predictable results to obtain a ruminant food. One would have been motivated to mix the composition as taught by Cheng with the bran powder of Dieryckxvisschers to achieve a ruminant food composition that has a positive effect on farmed animals with a reasonable expectation of success.    

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/DEEPA MISHRA/Examiner, Art Unit 1657                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636